      Case 2:19-cr-20073-MAG ECF No. 22, PageID.54 Filed 07/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 19-20073

vs.                                                         HON. MARK A. GOLDSMITH

REGINALD A. ADDISON,

            Defendant.
__________________________________/

                           ORDER
DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 17)
                         AS MOOT

        The Court received a letter from Defendant Reginald A. Addison on June 15, 2020, which the

Court construed as a motion for compassionate release (Dkt. 17) due to the impact of the COVID-19

pandemic. The Government filed a response on June 29, 2020, representing the Defendant was

released on that same day (Dkt. 20). The Bureau of Prisons’ website confirms the same. Therefore,

Defendant’s motion for compassionate release is denied as moot.

          SO ORDERED.

Dated: July 23, 2020                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on July 23, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager
